Title: John Adams to Abigail Adams, 15 March 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Hotel de Valois Ruë de Richelieu ante 15 March 1780

I have sent you Things from Bilbao, by Captain Babson, and a small present by the M. de la Fayette, another by Mr. Lee, another by Mr. Wharton, and shall send another by Mr. Brown, another by Mr. Izard, and perhaps another by the Viscount de Noailles, and the Alliance will bring you and your Neighbours, what you and they wrote for.
I intend to tax every Gentleman who goes from here, towards the Support of my Family so far as to buy the favour of him to take a small present.
I have had the Honour to be presented in Form to the King, Queen and Royal Family of France, but see no great Prospect of being presented in a similar manner in London. I fancy, his Majesty of St. James’s would not look so placidly upon me, as that of Versailles did, nor the Queen, nor the Princesses and Princesses. They would be apt to reflect that I had some hand in disseizing them of some Part of the Inheritance of the Princess Sophia of Hanover altho they are protestants, in Spight of the Act of Settlement.
The West Indies will be according to Appearances the Field of Battle, so you will be at Your Ease, I hope. I hope this will go by the Viscount Noailles, Brother of the Marquise de la Fayette, and an amiable Youth he is. I dont know whether to prefer the Marquis to him. He was with the C. D’Estaing in Georgia. I wish Success to all Enterprizes, that are directed at right Objects. I dont pretend to tell Tales nor guess at Secrets. The King and the General only ought to know.
Rodney and Digby have had a run of Luck, that vexes one a little, but the Tide may turn, and that would be ruin to them, which is only Vexation to their Ennemies.
The Gentlemen, the Children, and servants are well.
